DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from claim 1. Claim 7 requires the calcium carbonate to be present in an amount ranging from 15% to 60%, whereas independent claim 1 requires calcium carbonate to be present in an amount more than 15%. In claim 7, when the concentration of calcium carbonate is 15%, it is not in the range of the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (GB 2542192; published: Mar. 15, 2017).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Osborne et al. is directed to a chewable medicament (e.g., chewing gum) comprising at least one biologically active ingredient, a chewing gum base and at least one sweetening or flavoring agent, wherein the gum composition exhibits improved patient compliance and release characteristics of the active ingredient contained therein (Abstract). Osborne et al. teach an embodiment wherein the chewing gum composition comprises 40-75 wt% gum base, 0.1-2 wt% biologically active ingredient, 0.001-0.1 wt% colorant, 20-80 wt% bulk sweetener, 0.01-5 wt% of a high intensity sweetener, 1-10 wt% flavorant and 0.5-5 wt% buffer (i.e., provides an acid neutralizing action; reads on instant claim 18) ([0061]: (1)).
Osborne et al. generally teach that the following ingredients can be present in the water-insoluble gum base (amounts based on the total weight of the gum base): 0 to 40 wt% fillers (calcium carbonate) ([0034]), 1 to 70 wt% of an elastomeric material (i.e., organic water-insoluble component; [0024]) and 5 to 70 wt% of an elastomer plasticizer (e.g., resins; i.e., organic water-insoluble component) ([0029]).  Conversion of the abovementioned wt% to be based on the chewing gum composition, wherein the gum base is present in a range of 40 to 75 wt% based on the total weight of the composition: 0 to 30 wt% fillers (i.e., the claimed calcium carbonate), 0.4 to 52.5 wt% of an elastomeric material (i.e., the claimed elastomer) and 2 to 52.5 wt% of an elastomer plasticizer (i.e., the claimed resin), which reads on the concentration limitations of instant claims 1 and 5-10.  Osborne et al. teach that the chewing gum may take any form or structure such as a tablet ([0068]).
With regards to the claimed weight ratio of calcium carbonate and organic water-insoluble components, Osborne et al. teach that an embodiment wherein the gum base comprises 5-20% elastomeric material, 15-30% elastomer plasticizer, 20-30% non-toxic vinyl polymer (have some affinity for water and therefore not part of the claimed organic water-insoluble components) and 0-40% filler (e.g., calcium carbonate). The organic water insoluble components in the gum base are present in a range of 20-50%, whereas the calcium carbonate is present in an amount ranging from 0-40%, which converts to a weight ratio of up to 2.0, which overlaps with the claimed ratio in instant claims 1-4 and 19-20.
With regards to the calcium carbonate release limitations of instant claims 1 and 19-20, the MPEP states the following (MPEP §2112(I)):
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the invention as claimed is not structurally distinguishable from the disclosure of Osborne et al. and it is therefore, the Examiner's position that the calcium carbonate release profile is an inherent property of the invention taught by Osborne et al.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed tablet with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed tablet and the tablet of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
With regards to the claimed limitation “more than 80% of the calcium carbonate is contained in particles and/or granules different from the particles and/or granules comprising the organic water-insoluble components before tableting”, as required by instant claims 1, 15 and 19-20. Osborne clearly teaches that the filler particles comprise only the filler ingredient (e.g., calcium carbonate) (See [0037]-[0038]). Osborne teach that the fillers can be part of the water-soluble portion ([0043]) and/or the gum base ([0037]). With regards to the filler particles in the gum base, such particles are only homogenized with other gum base ingredients upon tableting and therefore, the starting material filler particles (i.e., the particles prior to tableting) read on the particle limitation. The Examiner maintains that there is no structural difference between the composition of Osborne and that which is instantly claimed (MPEP §2112(l)). 
	Osborne et al. teach that the abovementioned bulk sweetener can include both sugar and sugar-free components such as sucrose, dextrose, sorbitol, mannitol, erythritol and others and is present in an amount ranging from 5-90% of the total weight of the chewing gum composition (limitation of instant claims 1, 11-14 and 19-20; [0054-0055]).
	With regards to instant claims 1 and 20 “pressed mixture” limitation, Osborne et al. teach that the gum base can be produced as a compressible gum base granules ([0081]).
With regards to instant claims 16-17, Osborne et al. teach that saliva coats the oral tissues under the tongue (sublingual) and the sides of the mouth where the active may partition from the saliva into the oral mucosa and it is thought that chewing creates pressure in the buccal cavity which forces the active ingredient directly into the systemic system of the individual through the oral mucosa contained in the buccal cavity ([0012]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Osborne et al. do not teach wherein the calcium carbonate is in an amount of more than 15% or between 15 and 60% by weight of the tablet, as required by instant claim 1 and 7.  
	Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards to the concentration of calcium carbonate, the claimed ranges “overlap or lie inside ranges disclosed by the prior art” and therefore, a prima facie case of obviousness exists (See MPEP §2144.05(I)).  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
The particles of the filler (e.g., calcium carbonate) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal particle characteristics in order to best achieve the desired results as such would provide advantageous cohesiveness, density and processing characteristics of the gum base as taught by Osborne et al.  Furthermore, Osborne et al. teach that the filler particles (e.g., calcium carbonate) can be in the water-soluble portion ([0043]). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,980,831. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition. It is noted that the ‘831 composition represents a species (with regards to amount of calcium carbonate and water-insoluble components) within the scope of the instantly claimed genus.  Thus, the instant claims and the application claims are obvious variants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617